Citation Nr: 0218793	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  97-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from August 1954 to 
December 1974.  He also had service with the Army National 
Guard of Puerto Rico from October 1948 to October 1951.  
He died in August 1996; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of 
the San Juan, the Commonwealth of Puerto Rico, Department 
of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death and entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 (West 1991 & Supp. 2002).  In July 1998, 
the Board remanded these claims for further development.  

The issue of entitlement to service connection for the 
cause of the veteran's death will be adjudicated in this 
decision.  However, the issue of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 will be addressed 
by the Board at a later date.  The Board has imposed a 
temporary stay on the adjudication of 38 U.S.C.A. § 1318 
claims like the one before the Board, inasmuch as the 
veteran was not rated totally disabled for the statutory 
period.  The stay is imposed in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") in its decision in 
National Organization of Veterans' Advocates, Inc. (NOVA), 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).  In that decision the Federal Circuit directed VA 
to conduct expedited rulemaking that would either explain 
why certain regulations - 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106 - are inconsistent on the "hypothetical 
entitlement" issue, or revise the regulations so that they 
are consistent.  

In a document published in the Federal Register on April 
5, 2002, VA amended the provisions of 38 C.F.R. § 20.1106 
to add an exception in order to clarify that this rule 
does not apply to claims for "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2), effective May 6, 2002.  See 67 
Fed. Reg. 16,309 (Apr. 5, 2002).  Despite the change in 
the regulations, there is no guarantee that the stay will 
be lifted in the immediate future, as the Federal Circuit 
has not yet reconsidered NOVA v. Principi or otherwise 
signaled its satisfaction that the order has been 
completed in full.  The temporary stay on the adjudication 
of certain 38 U.S.C.A. § 1318 claims, including the claim 
in this case, remains in effect pending the Federal 
Circuit's acceptance of completion of the directed 
rulemaking.  Accordingly, the Board's adjudication of the 
appellant's DIC claim pursuant to 38 U.S.C.A. § 1318 is 
stayed and not for consideration at this time.

Additionally, in its the July 1998 remand, the Board noted 
that in a December 1996 letter, the RO informed the 
appellant that her claim for accrued benefits had been 
deferred.  The Board referred the deferred claim to the RO 
for appropriate action, but it has not been adjudicated.  
Thus, it is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the 
appellant.

2.  The veteran died in August 1996, more than twenty-one 
years after service.  The death certificate identifies the 
immediate cause of death as cardiorespiratory failure, due 
to or as a consequence of hepatic encephalopathy that was 
due to or as a consequence of liver carcinoma.

3.  At the time of the veteran's death, service connection 
was in effect for Type II diabetes mellitus, proliferative 
retinopathy, diabetic peripheral vascular disease, status 
post below knee amputation of the left leg, and arterial 
hypertension, which were rated together as 100 percent 
disabling; dysthymia, rated as 30 percent disabling; 
residuals of the removal of the gall bladder, rated as 
zero percent disabling; and residuals of a 
hemorrhoidectomy, rated as zero percent disabling.  He had 
no other adjudicated service-connected disabilities.

4.  The probative evidence reveals that the veteran did 
not have liver carcinoma with the resultant hepatic 
encephalopathy until many years after service.   

5.  The probative evidence shows that neither the liver 
carcinoma nor the hepatic encephalopathy was caused or 
permanently worsened by a service-connected disability.  

6.  The probative evidence shows that no service-connected 
disability caused or was a material factor in causing the 
veteran's death.


CONCLUSIONS OF LAW

1.  Neither liver carcinoma nor hepatic encephalopathy was 
incurred in or aggravated by service; or may be presumed 
to have been incurred in service; or was proximately due 
to or the result of, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2002).

2.  No service-connected disability was a principal or 
contributory cause of the veteran's death.  38 U.S.C.A. §§ 
1310, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on August [redacted], 1996, at a VA medical 
center.  The death certificate identifies the immediate 
cause of death as cardiorespiratory failure, due to or as 
a consequence of hepatic encephalopathy that was due to or 
as a consequence of liver carcinoma.

Service medical records reflect that in October and 
November 1974 the veteran had elevated serum glutamic 
oxaloacetic transaminase (SGOT) levels.  On an October 
1974 retirement examination, the abdomen and viscera were 
normal, and the diagnoses included elevated SGOT level, 
possibly secondary to a fatty infiltration of the liver.  
In November 1974, an assessment of probable fatty 
infiltration in the liver was made.  

On a May 1975 VA examination, the veteran's liver was 
noted to be enlarged in the right lobe one to two 
centimeters below the right costal margin.  Testing 
revealed a SGOT level of 47, which was considered high.  

A VA terminal discharge summary reflects that on August 6, 
1996, the veteran was admitted to a VA medical center due 
to recent complaints of leg edema and abdominal 
distention.  During a workup, which included a liver 
biopsy and an abdominal computed tomography (CT) scan, 
multicentric hepatoma was diagnosed.  The veteran was 
transferred to the VA medical center's hospice center.  On 
August [redacted], 1996, two days after admission to the hospice 
center, he developed shortness of breath and went into 
cardiorespiratory arrest, resulting in death.  During his 
stay at the hospice center, the veteran received only 
palliative care.

At the time of the veteran's death, service connection was 
in effect for Type II diabetes mellitus, proliferative 
retinopathy, diabetic peripheral vascular disease, status 
post below knee amputation of the left leg, and arterial 
hypertension, which were rated together as 100 percent 
disabling; dysthymia, rated as 30 percent disabling; 
residuals of the removal of the gall bladder, rated as 
zero percent disabling; and residuals of a 
hemorrhoidectomy, rated as zero percent disabling.  He had 
no other adjudicated service-connected disabilities.  

In July 2002, the veteran's claims folder, including 
medical records, was reviewed by a VA physician.  The 
physician noted that the veteran was "Diabetic 
Hypertensive" with many serious complications and also had 
a history of gall bladder surgery and hemorrhoids, but no 
significant history to support a diagnosis of any type of 
hepatitis.  The physician reported that in 1974, the 
veteran had a minimal elevation of SGOT up to 75 units, 
which rapidly subsided spontaneously, and that there was 
no other history of hepatic injury in his records.

The VA physician noted that long after service, the 
veteran was hospitalized in a terminal stage of hepatic 
failure with severe weight loss, edema of the extremities, 
ascites, and, most importantly, hepatic encephalopathy.  
The physician noted that multicentric hepatic carcinoma 
was diagnosed, and the veteran died a few days later.  The 
physician indicated that terminal hepatic failure due to 
hepatic carcinoma was such an overwhelming condition that 
the debilitating effect and general impairment of health 
brought on by the veteran's other medical problems really 
made no significant difference in the final outcome.  The 
physician opined that the veteran's death was due to 
hepatic failure brought on by the hepatic carcinoma.




Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to 
be the principal cause of death, it must singly, or with 
some other condition, be the immediate or underlying 
cause, or be etiologically related.  See 38 C.F.R. 
§ 3.312(b).  

A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must 
be shown that it contributed materially and substantially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  That same category includes service-connected 
disease or injuries of any evaluation, even ones evaluated 
as 100 percent disabling, that are of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  See 
38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or 
injury primarily causing death.  Where the service-
connected condition 
affects vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  See 38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death.  In this 
situation, however, it would 
not generally be reasonable to hold that a service-
connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  See 38 C.F.R. 
§ 3.312(c)(4).

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service and carcinoma or cirrhosis of the liver is 
manifested to a compensable degree within one year 
following discharge from service, the disorder may be 
presumed to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995); 38 C.F.R. § 3.310(a).  In those cases, there must 
be competent medical evidence showing that the 
disabilities are causally related.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided 
by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay 
person.  38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA of 2000, 
competent medical evidence is defined as evidence provided 
by a person who is qualified through education, training 
or experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  See 
38 C.F.R § 3.159(a)(2).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, which eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to 
the duty to notify and assist a claimant.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 
2000.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 
Fed. Reg. at 45,629.

The RO considered the claim subsequent to the enactment of 
the VCAA of 2000 and the promulgation of the new 
regulations.  As explained below, VA has made all 
reasonable efforts to assist the appellant in the 
development of her claim and has notified her and her 
representative of the information and evidence necessary 
to substantiate the claim and of the efforts to assist 
her.

Through the statement of the case, and the supplemental 
statement of the case, the RO informed the appellant of 
the information and medical and lay evidence that was 
necessary to substantiate her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Inasmuch as the 
appellant indicated in June 2002 that the veteran received 
all of his medical treatment at a VA medical center and 
since the RO obtained a medical opinion on the cause of 
the veteran's death, the appellant had no responsibility 
for providing information and evidence beyond what she 
already provided and VA has obtained.  

The RO has obtained the veteran's service medical records 
and relevant VA medical records.  Additionally, a medical 
opinion from a VA physician is of record.  Based on the 
appellant's statement, there is no other available medical 
evidence pertinent to the claim, and the RO has complied 
with the directives of the July 1998 Board remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Inasmuch as the role, if any, that any of the veteran's 
service-connected disabilities played in his death is a 
medical question and could not be answered by the opinions 
or observations of lay persons, and since it is clear that 
there is no additional, relevant medical evidence, it is 
concluded that VA's duty to notify and assist the claimant 
has been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R § 3.159.

To the extent that the appellant is claiming that 
cardiovascular system disease was a factor in the 
veteran's death, it is noted that although the immediate 
cause of death was reported to be "cardiorespiratory 
arrest," such was the mechanism of death.  It simply means 
that the veteran's heart and respiration stopped.  The 
death certificate does not state that cardiorespiratory 
arrest was due to hypertension or any other cardiovascular 
system disease.  Rather, it states that it was due the 
liver cancer with hepatic encephalopathy.  There is no 
medical evidence or opinion that the veteran's death was 
due to any type of cardiovascular system disease.  
Additionally, to the extent the appellant is arguing that 
the veteran was exposed to Agent Orange and that such 
exposure was related to his death, it must be emphasized 
that exposure to toxic substances without resultant 
disability does not afford a basis for service connection.  
In this case there is no medical evidence or opinion that 
the veteran's fatal liver cancer was the result of any 
exposure to Agent Orange and the liver cancer is not among 
those diseases for which service connection may be 
presumptively granted based on service in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307, 3.309 (2002).  

The main contention in this case is that the veteran's 
service-connected disabilities affected vital organs, had 
debilitating effects and resulted in general impairment of 
health, thus rendering him less capable of resisting the 
effects of his liver cancer with encephalopathy.  Such an 
assertion from the appellant or the representative is not 
probative, as neither the appellant nor the representative 
is competent to render a medical opinion.  See 38 C.F.R § 
3.159(a).  See also Espiritu, 2 Vet. App. at 494-95.  

As noted above, the veteran died in August 1996, more than 
twenty years after service, and according to the death 
certificate the immediate cause of death was 
cardiorespiratory failure, due to or as a consequence of 
hepatic encephalopathy that was due to or as a consequence 
of liver carcinoma.  In the July 2002 medical opinion, the 
VA doctor concluded that the veteran's death was due to 
hepatic failure brought on by the hepatic carcinoma.  
Liver cancer with resultant hepatic encephalopathy was not 
diagnosed until August 1996, and there is no medical 
evidence or opinion that it was of service origin or 
otherwise related to active service.  In that regard, 
although the veteran had elevated SGOT levels in 1974 and 
1975, and at that time, it was thought that fatty 
infiltration of the liver was present, the VA physician 
indicated in his July 2002 opinion that the veteran had no 
significant history to support a diagnosis of any type of 
hepatitis and that there was no other history of hepatic 
injury.  Clearly, the physician did not relate the 
findings in 1974 and 1975 to the liver cancer with 
resultant hepatic encephalopathy, which was first shown 
many years after active service and caused the veteran's 
death.   

Accordingly, the probative evidence reveals that the 
veteran did not have carcinoma of any type, hepatic 
encephalopathy, or cirrhosis of the liver during service 
and that none of those disorders was compensably 
manifested within one year after active service.  See 
38 C.F.R. §§ 3.307, 3.309.  There is no medical evidence 
or opinion that any of the veteran's service-connected 
disabilities was a principal cause of his death.  See 
38 C.F.R. § 3.312.  Additionally, there is no medical 
evidence or opinion that any of the veteran's service-
connected disabilities caused or permanently worsened his 
fatal liver cancer with resultant hepatic encephalopathy.  
See 38 C.F.R. § 3.310.  

In light of the above, the basic question is more one of 
whether the veteran's service-connected disabilities 
contributed to his death.  While diabetes mellitus and 
related disorders, which were rated as 100 percent 
disabling, may have affected vital organs and resulted in 
some debilitation, the VA physician indicated in his July 
2002 opinion that terminal hepatic failure due to the 
liver cancer was such an overwhelming condition that any 
debilitation and general impairment of health brought on 
by the veteran's other medical problems made no 
significant difference in the final outcome.  From the 
plain meaning of the term, "no significant difference," it 
must be concluded that the liver cancer and resultant 
hepatic encephalopathy were so overwhelming that the 
outcome (death) would have been the same even had the 
service connected disabilities not existed and that 
debilitation and/or general impairment of health due to 
the service-connected disabilities was not a material 
influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(3).  See 38 C.F.R. § 3.312(c)(4).  In short, 
the preponderance of the evidence shows that the service-
connected disabilities did not contribute to cause the 
veteran's death.

Based on the above, the Board concludes that the 
preponderance of the competent and probative evidence is 
against the claim of service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107; 38 
C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

